DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicants’ arguments, see pages 2-3, filed 9/12/2022, with respect to the rejection(s) of claim(s) 1-7 under non-statutory obviousness-type double patenting rejection and there is no analysis in support of the assertion of the rejection have been fully considered and are persuasive in part. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fresia et al. 3,095,206.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,137,809 in view of Fresia et al. 3,095,206.
Postek et al. disclose in U.S. Patent No. 10,137,809, a flexible tank for transporting bulk liquids or semi-liquid materials, having at least one inner layer made of a flexible water-proof polymeric material, the at least one inner layer having first and second ends; an outer shell made of a flexible polymeric material and forming an interior, the at least one inner layer positioned inside the interior of the outer shell, the outer shell having first and second ends; a discharge valve extending through the outer shell and the at least one inner layer, the discharge valve being located near the first end of the at least one inner layer and the first end of the at least one outer shell; and at least one cape having a first end attached to the outer shell at or near the second end of the outer shell (see claims 1 and 10).and a second end that is not attached to any part of the flexible tank; the claimed limitations of claims 2-7 are fully disclosed in claims 1, 5-9 of Postek et al.). Postek et al. lack a second end that is not attached to any part of the flexible tank. Fresia et al. teach the use of a flexible tank (6) with at least one cape (5), the at least one cape having a first end attached to the outer shell at or near a second end of the outer shell as seen in Figure 1, and a second end that is not attached to any part of the flexible tank as seen in Figure 1.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Fresia et al. onto the tank of Postek et al. by having the second end of the at least one cape not attached to the flexible tank, in order to allow lifting of the tank  
Allowable Subject Matter
5.	Claims 8-20 are allowed.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754